Case 5:18-cv-00066-MFU-JCH Document 723 Filed 08/13/21 Page 1 of 3 Pageid#: 18647




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

   RLI INSURANCE COMPANY,                                )
                                                         )
          Plaintiff,                                     )
                                                         )
   v.                                                    )       Civil Action No. 5:18-cv-00066
                                                         )
   NEXUS SERVICES, INC.,                                 )
                                                         )
          Defendant.                                     )


                          NOTICE OF APPEARANCE FOR DEFENDANT

          Now comes Co-Counsel for Nexus Services, Inc., Defendant in this action, to notify the

    Court, its Honorable Clerk, and the Parties to the above proceedings, of her appearance in these

    matters on behalf of the Defendant, effective the date set forth below.

          Counsel is intending its appearance per Pro Hac Vice and is licensed in the State of Texas

    under Texas State Bar no. 24099833. Pro Hac Vice Motions shall be submitted under a

    separate filing under the sponsoring Attorney of the Western District of Virginia.

          Counsel respectfully requests that the Clerk note Counsel’s appearance for Defendant

    in the record of these matters, and certifies that Counsel for Plaintiff has been notified of the

    appearance of the undersigned.

          Respectfully submitted this 13th day of August, 2021,

                                                         /s/ Juliana R Johnson
                                                         Juliana R Johnson

    McNutt Law Firm, PLLC
    1712 N. IH 35
    SAN MARCOS, TX 78666
    Tel: (512) 667-9231
    Fax: (512) 727-0165

                                                    1
Case 5:18-cv-00066-MFU-JCH Document 723 Filed 08/13/21 Page 2 of 3 Pageid#: 18648




    Juliana@jmcnuttlaw.com


                                            Co-Counsel for Defendant




                                        2
Case 5:18-cv-00066-MFU-JCH Document 723 Filed 08/13/21 Page 3 of 3 Pageid#: 18649




                                  CERTIFICATE OF SERVICE

    I certify that a true and correct copy of the foregoing was filed via CM/ECF, which will send
    a notification of such filing to all counsel of record.

         Respectfully submitted this 13th day of August, 2021


                                                      /s/ Juliana R Johnson
                                                      Juliana R Johnson

    McNutt Law Firm, PLLC
    1712 N. IH 35
    SAN MARCOS, TX 78666
    Tel: (512) 667-9231
    Fax: (512) 727-0165
    Juliana@jmcnuttlaw.com

    Co-Counsel for Defendants




                                                  3
